Citation Nr: 1641409	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  10-04 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar strain with osteoarthritis and herniated disc. 

2.  Entitlement to an increased rating for cervical radiculopathy, left upper extremity, previously rated as incomplete paralysis of left upper extremity, rated as 30 percent disabling as of March 18, 2016, and as 20 percent disabling prior to that date.

3.  Entitlement to separate rating for lumbar radiculopathy, sciatic nerve, left lower extremity, prior to March 18, 2016.

4.  Entitlement to separate rating for lumbar radiculopathy, right lower extremity, prior to March 18, 2016.  

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to December 12, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from March 1983 to October 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2008 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In an October 2014 decision, the Board remanded these claims, then characterized as a rating in excess of 40 percent for lumbar strain with left radiculopathy, a rating in excess of 20 percent for incomplete paralysis of the left upper extremity, and TDIU, to the Agency of Original Jurisdiction (AOJ) for additional action.  While on remand, the claim for TDIU was granted, effective from December 12, 2014, through March 18, 2016, at which point the Veteran was awarded a 100 percent schedular rating.  As the TDIU claim is tied to the initial claims for increased rating filed in August 2007 (lumbar strain) and December 2008 (left upper extremity), the issue of TDIU prior to December 12, 2014, and specifically from August 2007, remains before the Board.  

As to the claim for evaluation of the left upper extremity, this disability was characterized as incomplete paralysis of left upper extremity in the prior Board decision and remanded by the Board in order for the AOJ to issue a statement of the case (SOC) and to afford the Veteran the opportunity to perfect an appeal of the issue.  This was accomplished following the remand.  In a June 2016 rating decision, the RO granted service connection for cervical radiculopathy, left upper extremity, which it noted had previously been rated as incomplete paralysis, left upper extremity under DC 8513, and assigned an evaluation of 30 percent effective March 18, 2016.  The RO noted that the effective date of service connection and the 30 percent rating was the date of a claim for increased rating for degenerative changes of the cervical spine.  An RO decision increasing a rating is binding on the Board.  See Murphy v. Shinseki, 26 Vet. App. 510 (2014).  Under the circumstances, the Board concludes that it has jurisdiction over the claim identified on the title page, and will proceed with the appeal.  

While the claim for a rating in excess of 40 percent for lumbar strain with osteoarthritis and herniated disc included the left lower extremity radiculopathy in the 2014 Board decision, the RO has since granted a separate 40 percent rating for lumbar radiculopathy, sciatic nerve, left lower extremity, as well as service connection and a 40 percent rating for lumbar radiculopathy, right lower extremity, in a June 2016 rating decision.  The evaluation of lumbar strain with osteoarthritis and herniated disc remains on appeal, and the issues of separate ratings for the right and left lower extremity radiculopathies also remain before the Board, as they have arisen from the low back claim and are neurological manifestations of this disability which are considered part and parcel of the appealed evaluation of the low back.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the issues on appeal are decided by the Board.  Specifically, non-VA treatment records identified by the Veteran as relevant to his claims on appeal must be sought to fulfill VA's duty to assist set forth at 38 C.F.R. § 3.159.

The Veteran recently, on at least two occasions, identified potentially relevant evidence in connection with this appeal; no attempts have been made to obtain these records.  In his June 2016 VA examination for peripheral neuropathy, the Veteran reported that he sees a chiropractor for treatment of his neck and back pain and leg radiculopathy.  Only a May 2015 MRI report prepared for chiropractor T.M., D.C., is of record.  Similarly, at his May 2016 cervical spine examination, he reported to the VA examiner that he was seeing a private chiropractor, Dr. P., of O'Fallon, Illinois, for his low back and neck pain and cervical and lumbar radiculopathy.  He reported that his last visit was in April 2016.  As such, he has identified these potentially pertinent records to VA personnel; he should be asked to provide or authorize the release of these outstanding an potentially relevant non-VA records.  

The Board notes that further development and adjudication of the Veteran's claims for higher evaluations for low back strain and left upper extremity incomplete paralysis/cervical radiculopathy, and separate ratings for the lower extremity radiculopathies prior to March 18, 2016, may provide evidence in support of his claim of entitlement to a TDIU prior to December 12, 2014.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  Accordingly, the claim is also remanded as part of this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records, to include but not limited to those he identified at his 2016 VA examinations as being from his chiropractors Dr. T.M. and Dr. P of O'Fallon, Illinois.
2.  If the Veteran responds, obtain all identified evidence not currently of record-including copies of any relevant private (non-VA) records-following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After ensuring that the foregoing requested development is completed, and arranging for any additional development indicated, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


